DETAILED ACTION

Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance: Claims 1-12 are allowed. The primary reason for the indication of the allow-ability of main claims 1, 5 and 9, and of claims 2-4, 6-8 and 10-12, which depend therefrom is the inclusion therein of the limitations of “a system for generating interactive media, comprising: a computing device having a processor, memory, an imaging device and a display; a backend component couple able to the computing device over a communication path; the computing device being configured to create a personalized piece of content personalized for a targeted recipient; the backend component being configured to associate a unique code with the personalized piece of content uploaded from the computing device and provide the unique code to the targeted recipient using a second computing device having a processor, memory, an imaging device and a display; and the second computing device being used to scan a generic piece of content, enter the provided unique code and display the personalized piece of content personalized for the targeted recipient in response to the unique code”.
These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677